EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an email from Jaclyn Alcantara on July 26, 2022.
The application was amended as follows: 

Claim 1 was replaced with the following
1. A resin barrier device for use in resin infusion of a composite preform, the resin barrier device comprising: 
a resin source; 
a housing formed from separable first and second portions having: 
an inlet port fluidly coupled to the resin source, 
an outlet port for connection to a vacuum source, and 
a flow path extending between the inlet and outlet ports, wherein a portion of the flow path has an increased flow area that is larger than the flow area of either the inlet port or the outlet port; 
a gasket positioned between the first and second portions of the housing, the gasket comprising: an outer flange portion extending around a periphery of the gasket; first and second inner flange portions extending inwardly from the outer flange portion around the periphery of the gasket, and a peripheral slot between the first and second inner flange portions; and
a gas-permeable membrane received in and supported around a periphery thereof in the peripheral slot across the increased flow area portion of the flow path.  

Cancelled claims 3, 7-11
In claim 4, line 1, replaced “claim 3” with --claim 1--.
In claim 5, line 1, replaced “claim 3” with --claim 1--.
In claim 6, line 1, replaced “claim 3” with --claim 1--.
In claim 12, line 1, replaced “claim 11” with --claim 1--.
In claim 17, line 1, replaced “claim 3” with --claim 1--.

Claim 25 was replaced with the following
25. A resin barrier device for use in resin infusion of a composite preform, the resin barrier device comprising: 
a resin source; 
a housing formed from separable first and second portions having: 
an inlet port fluidly coupled to the resin source, 
an outlet port for connection to a vacuum source, 
a flow path extending between the inlet and outlet ports, wherein a portion of the flow path has an increased flow area that is larger than the flow area of either the inlet port or the outlet port;
a first bore extending from the inlet port to the increased flow area of the flow path, and 
a second bore extending from the outlet port to the increased flow area of the flow path, wherein flow path extends through the first bore, the increased flow area portion of the flow path, and the second bore; 
a gasket positioned between the first and second portions of the housing, the gasket comprising: an outer flange portion extending around a periphery of the gasket; first and second inner flange portions extending inwardly from the outer flange portion around the periphery of the gasket; and a peripheral slot between the first and second inner flange portions; and
a gas-permeable membrane received in and supported around a periphery thereof in the peripheral slot across the increased flow area portion of the flow path.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 4-6, and 12-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The most relevant references include
Boomus (US 4,111,807)
Eisendrath (US 604,931)
Kutowy (US 5,624,556)
Lorenz (US 20040265406) and
McKibbin (US 20170341320).
The claimed resin barrier device is designed to act as a filter in a resin infusion process for permitting gas flow but preventing resin from flowing into a vacuum source.  The amended version of the claim (above) contains a number of structural limitations and features pertaining to use designed to overcome the large number of references that have structures similar to Applicant’s resin barrier device.
The claims were rejected over a combination of Boomus in view of Eisendrath in the April 21, 2022 Office Action.  The Examiner discussed the possibility of claiming a resin source in the June 23, 2022 Interview Summary, and this feature was introduced in the June 23, 2022 Request for Continued Examination.  Since there would not be any reason to use the Boomus (mouth pipette) filter with a resin source, this rejection was overcome by the resin source now present in the claim.  
Additionally, the Examiner identified Lorenz (US 20040265406) as possibly pertinent prior art.  Given the breadth of the previous versions of the claims, the previous version of the claims could have been met by a resin transfer mold structure with a semipermeable membrane extending through the bag.  For example, Lorenz could have been applied as providing a vacuum bag and mold as the claimed housing, a resin inlet port (20) inherently connected to a resin source, an outlet port inherently connected to a vacuum source (25), a gas permeable membrane (11 and/or 13) which obviously covers an increased flow area compared to either the inlet port or outlet port.  The Examiner proposed additional amendments regarding the housing and gasket on July 22, 2022 designed to overcome any possible rejection over the Lorenz resin transfer molding structure.
While Kutowy was previously applied in a rejection of claim 11 (drawn to the gasket).  However, the Examiner has reconsidered this rejection in light of the amendment to include a resin source in the claim.  The Examiner does not believe that one would find any rationale to use the Kutowy assembly with a resin source since the structure of Kutowy is primarily for fluid fractionating rather than anything pertaining to a source of resin.  The Examiner’s Amendments above introduce the gasket structure into the independent claims. 
McKibbin depicts a resin trap (Fig. 9A, item 66) that has some overall similarity to Applicant’s claimed structure, but does not provide the claimed gasket structure.  One would not have found it obvious to incorporate the Kutowy gasket into McKibbin for the same reasons discussed in the preceding paragraph.
In summary, the combination of the resin source and the gasket structure along with the other features already present in claims 1 and 25 distinguish the claimed invention from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742